DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9, 10, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arikatla, et al (Pub. No. US 2018/0157752 A1 hereinafter Arikatla).

Claim 1 is an indepednent claim and Arikatla discloses a method comprising: 
	creating a plurality of containers within a cloud computing environment (CVMs (special VMs, where the virtual machine is viewed as the container as claimed) 110a-c, para. [0035]; cloud computing systems, para. [0007]); 
	executing, within the plurality of containers, a plurality of gateways for a distributed file system (volume groups provided by CVM show gateways as claimed, para. [0075]; CVMs run as virtual machines, and work together to form a distributed system that manages all the storage services, para. [0035]; CVMs allows access to NFS service targets or one or more block devices, para. [0037]); 
	assigning exports of the distributed file system to a subset of the plurality of gateways (Each CVM exports one or more block devices or NFS server targets that appear as disks, para. [0037]), wherein the exports correspond to an exclusive subset of the distributed file system (CVM provides volume groups...each volume group includes a group of one or more available storage devices that are present in local storage associated with CVM, para. [0075]); and 
	responding to requests to access exports of the distributed file system using containers executing gateways assigned to corresponding exports of the distributed file system (CVMs may present an emulated storage controller to user VMs to facilitate I/O operations, para. [0039]).

As per claim 2, claim 1 is incorporated and Arikatla further discloses wherein a first gateway of the plurality of gateways is executed by multiple containers of the plurality of containers (VG1 or VG2 may be linked in different CVMs, see FIG. 3D).

As per claim 7, claim 2 is incorporated and Arikatla further discloses wherein each of the multiple containers is assigned to different exports assigned to the first gateway (different local storage devices local 122 to corresponding CVM with VGs, see FIG. 1A, FIG. 3B, FIG. 3D; each volume group may include a group of one or more available local storage devices, para. [0075]).

As per claim 9, claim 1 is incorporated and Arikatla further discloses wherein the distributed file system is a Network File System (NFS, para. [0033]) and the plurality of gateways are NFS gateways (CVM provide access to NFS server targets, para. [0037]).

As per claim 10, claim 1 is incorporated and Arikatla further discloses wherein the exports are subtrees of the distributed file system (one or more NFS server targets that appear as disks to user VMs, para. [0037]; virtual disks in tiered storage, para. [0033]).

As per claim 13, claim 1 is incorporated and Arikatla further discloses wherein the distributed file system is associated with a first entity utilizing the cloud computing environment and the plurality of containers are inaccessible by containers associated with other entities utilizing the cloud computing environment (the use of different host machines or other elements of the storage pool (entities) are hidden from the accessing clients, para. [0053]).

Claim 14 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Arikatla further discloses a memory and at least one processor as claimed (processor and memory in computer system for implementing embodiments, para. [0194],[0196]-[0197]).

As per claim 15, claim 14 is incorporated.  Claim 15 corresponds to claim 2 and is therefore rejected for similar reasoning.

Claim 20 is an independent claim corresponding to independent claim 14 and is therefore rejected for similar reasoning.  Arikatla further discloses a non-transitory, computer-readable medium storing instructions as claimed (see para. [0203]-[0205]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 are 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arikatla, and further in view of Glover, et al (Pub. No. US 2013/0103787 A1, hereinafter Glover).

As per claim 3, claim 2 is incorporated and Karlsson does not specifically disclose, but Glover teaches, further comprising: 24Attorney Docket No.: 0816028.00383/20201274 
creating a new container associated with the first gateway (addition of a new node to cluster to processing file system requests, para. [0052], [0053]); 
removing a first export from at least one container of the multiple containers (if cluster node 134A is assigned 6 bundles while cluster node 134B is not assigned any bundles, then one or more of the fiuve bundles assigned to cluster node 134A are assigned to cluster node 134B, para. [0054]; a bundle is a mapping between a node in the cluster and a file system, para. [0015]); and 
assigning the first export to the new container (reassigning a bundle to cluster node 134B, para. [0054]).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Glover’s nodes for file system requests with Karlsson’s CVMs for file system requests because it would have allowed for a more efficient overall network file system through leveraging load balancing techniques.

As per claim 16, claim 15 is incorporated.  Claim 16 corresponds to claim 3 and is therefore rejected for similar reasoning.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arikatla.

As per claim 8, claim 2 is incorporated and Arikatla further discloses wherein each of the multiple containers is assigned to exports assigned to the first gateway (see para. [0075]).
	Arikatla does not specifically disclose that each container is assigned to all exports assigned to the first gateway – i.e. that all local storage devices are assigned to a volume group of a CVM.  However, a person having ordinary skill in the art before the effective filing date of the claimed invention would have easily recognized this as an obvious variation to the Arikatla disclosure, since Arikatla suggests assigning any number of local storage devices to a volume group (see para. [0075]).  Assigning all local storage devices to a volume group would require no modifications outside the skill of a person having ordinary skill in the art before the effective filing date and would have allowed for a volume group to represent all local storage devices.


Allowable Subject Matter
Claims 4-6, 11, 12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims x-xxxxx of U.S. Patent No. 11,252,234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are merely a broadened version of the Patent, and therefore are anticipated by the Patent.  For example, a mapping of claim 1 is shown in the table below:
Instant Application
US Patent 11,252,234
1. A method comprising: creating a plurality of containers within a cloud computing environment; 
1. A method comprising: creating a plurality of containers within a cloud computing environment; 
executing, within the plurality of containers, a plurality of gateways for a distributed file system; 
executing, within the plurality of containers, a plurality of gateways for a distributed file system; 
assigning exports of the distributed file system to a subset of the plurality of gateways, wherein the exports correspond to an exclusive subset of the distributed file system; and 
assigning exports of the distributed file system to a subset of the plurality of gateways, wherein the exports correspond to an exclusive subset of the distributed file system; 
responding to requests to access exports of the distributed file system using containers executing gateways assigned to corresponding exports of the distributed file system.
responding to requests to access exports of the distributed file system using containers executing gateways assigned to corresponding exports of the distributed file system; receiving a request for a first portion of the distributed file system, wherein the first portion of the distributed file system is unassigned to a gateway; in response to receiving the request, creating a new container within the cloud computing environment; executing, within the new container, a new gateway for the distributed file system; and assigning, to the new gateway, a new export associated with the first portion of the distributed file system.


Similarly, claim 2 of the instant application is anticipated by claim 4 of the Patent, claim 3 of the instant application is anticipated by claim 7 of the Patent, claim 4 of the instant application is anticipated by claim 8 of the Patent, claim 5 of the instant application is anticipated by claim 9 of the Patent, claim 6 of the instant application is anticipated by claim 10 of the Patent, claim 7 of the instant application is anticipated by claim 5 of the Patent, claim 8 of the instant application is anticipated by claim 6 of the Patent, claim 9 of the instant application is anticipated by claim 2 of the Patent, claim 10 of the instant application is anticipated by claim 3 of the Patent, claim 11 of the instant application is anticipated by claim 1 of the Patent, claim 12 of the instant application is anticipated by claim 11 of the Patent, claim 13 of the instant application is anticipated by claim 12 of the Patent, claim 14 of the instant application is anticipated by claim 14 of the Patent, claim 15 of the instant application is anticipated by claim 4 of the Patent, claim 16 of the instant application is anticipated by claim 7 of the Patent, claim 17 of the instant application is anticipated by claim 8 of the Patent, claim 18 of the instant application is anticipated by claim 9 of the Patent, claim 19 of the instant application is anticipated by claim 10 of the Patent, and claim 20 of the instant application is anticipated by claim 20 of the Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No. US 2017/0257432 A1 – generally teaches container based service deployment in a cloud.
Pub. No. US 2020/0364189 A1 – generally teaches cloud-based file services for accessing a plurality of sing-file tenant file system nodes and a plurality of multitenant storage nodes.
Pub. No. US 2021/0019190 A1 – generally teaches partitioning resources of a network file system platform into a plurality of zones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448